t c memo united_states tax_court paul everman petitioner v commissioner of internal revenue respondent docket no 13268-02l filed date jerry arthur jewett for petitioner michelle m lippert and julie a pals for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented respondent contends that the court lacks jurisdiction over the petition on the grounds that the petition was not filed within the 90-day period prescribed in sec_6213 and sec_7502 and respondent did not issue to petitioner a notice_of_determination concerning collection actions that would allow petitioner to invoke the court’s jurisdiction under sec_6320 and or as discussed in detail below we shall grant respondent’s motion to dismiss as supplemented background the record establishes and or the parties do not dispute the following a notice_of_deficiency on date respondent mailed to petitioner a notice_of_deficiency in the notice_of_deficiency respondent determined deficiencies in petitioner’s federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent also determined that petitioner was liable for accuracy-related_penalties under sec_6662 for and in the amounts of dollar_figure and dollar_figure respectively the notice_of_deficiency was issued by the internal_revenue_service irs district_director in cincinnati ohio the notice_of_deficiency was signed c ashley bullard by bl at the time that the notice_of_deficiency was issued c ashley bullard wa sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the irs district_director in cincinnati ohio petitioner did not file a petition for redetermination with the court within the 90-day period prescribed in sec_6213 consequently on date respondent assessed the determined deficiency and accuracy-related_penalty for as well as statutory interest on date respondent assessed the determined deficiency and accuracy-related_penalty for as well as statutory interest presumably respondent also assessed the determined deficiency and accuracy-related_penalty for but that year is not part of the present case b_notice of federal_tax_lien on date respondent sent to petitioner by certified mail a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice required by sec_6320 the notice required by sec_6320 listed petitioner’s unpaid tax_liabilities for and three days later on date respondent filed a notice_of_federal_tax_lien with the recorder of mercer county in celina ohio with regard to petitioner’s unpaid tax_liabilities for and brenda mccullough acting technical support group manager responsible for collection matters authorized the issuance of the notice required by sec_6320 and the filing of the notice of federal the record does not definitively reveal bl’s identity tax_lien at that time ms mccullough was classified as a gs- employee petitioner received the notice required by sec_6320 c final notice_of_levy on date respondent mailed to petitioner by certified mail a final notice-notice of intent to levy and notice of your right to a hearing final notice_of_intent_to_levy under sec_6330 in respect of petitioner’s unpaid tax_liabilities for and the final notice_of_intent_to_levy which was not signed was issued by revenue_officer john stetsko the final notice identified mr stetsko as the person to contact and provided his contact telephone number and employee identification_number at that time mr stetsko was classified as a gs-12 employee and a gs-1169 series revenue_officer petitioner received the final notice_of_intent_to_levy on date d petitioner’s request for a hearing on date petitioner filed with respondent a request for a collection_due_process_hearing in respect of his unpaid tax_liabilities for and petitioner’s request for a due in authorizing the issuance of the notice required by sec_6320 and the filing of the notice_of_federal_tax_lien ms mccullough acted at the request of group manager robert winship as a group manager mr winship was the supervisor of john stetsko a revenue_officer who was assigned petitioner’s account for collection see infra c process hearing expressly referenced the final notice_of_intent_to_levy e the appeals_office hearing on date petitioner attended an administrative hearing conducted by an appeals officer at the irs appeals_office in toledo ohio at the start of the hearing the appeals officer stated that because petitioner’s request for an administrative hearing was received more than days after the issuance of the final notice_of_intent_to_levy and a fortiori more than days after the issuance of the notice required by sec_6320 the hearing would be conducted as an equivalent_hearing during the hearing petitioner requested that the appeals officer verify that the persons who issued the final notice_of_intent_to_levy and the notice required by sec_6320 and who filed the notice_of_federal_tax_lien were all authorized to do so petitioner also questioned the validity of the final notice_of_intent_to_levy because it was not signed f respondent’s decision letter on date the appeals_office issued to petitioner a decision letter concerning equivalent_hearing under sec_6320 and or the decision letter with regard to petitioner’s unpaid tax_liabilities for and in the decision letter the appeals_office concluded the collection actions filing the notice_of_federal_tax_lien and proposed enforcement actions including levies are upheld g the petition on date petitioner filed with the court a petition challenging respondent’s deficiency determinations for the taxable years and as set forth in the notice_of_deficiency dated date and the decision letter dated date the petition includes a number of attachments including a copy of the notice_of_deficiency which is stamped refused for fraud f_r c p b the petition also includes statements indicating that petitioner is challenging the validity of the notice_of_deficiency with regard to the decision letter dated date the petition states in pertinent part because the final notice_of_intent_to_levy sent to petitioner was not sent by the secretary or his authorized delegate even though petitioner’s appeal was filed after the day time period it is still timely and the appeals_office determination to only grant petitioner an equivalency hearing was in error at the time that the petition was filed petitioner resided in celina ohio the petition states in pertinent part exhibit a note that deficiency_notice is not signed by secretary and no notice_of_deficiency was sent by the secretary or his authorized delegate h respondent’s motion to dismiss as stated respondent filed a motion to dismiss for lack of jurisdiction respondent contends that the court lacks jurisdiction on the grounds that the petition was not timely filed with regard to the notice_of_deficiency dated date and respondent did not issue to petitioner a notice_of_determination concerning collection actions under sec_6320 or sec_6330 petitioner filed a notice of objection to respondent’s motion pursuant to notice this matter was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion to dismiss although there was no appearance by or on behalf of petitioner at the hearing petitioner filed with the court a written_statement pursuant to rule c after the hearing the court issued orders directing respondent to file supplements to his motion to dismiss respondent complied with the court’s orders discussion the tax_court is a court of limited jurisdiction we may exercise jurisdiction only to the extent expressly authorized by statute 66_tc_61 the court’s jurisdiction to redetermine a deficiency the court's jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 pursuant to sec_7502 a timely mailed petition will be treated as though it were timely filed the record shows that respondent mailed the notice_of_deficiency in question to petitioner on date however the petition in this case was not filed until date--over a year and a half after the mailing of the notice_of_deficiency it follows that the petition was not filed within the 90-day statutory period under sec_6213 petitioner’s only contention is that the notice_of_deficiency is invalid because it was not signed by the secretary or an authorized delegate petitioner’s argument is meritless the notice_of_deficiency in question was issued by the irs district_director in cincinnati ohio and was signed c ashley bullard the irs district_director in cincinnati ohio by bl it is well settled that the secretary or_his_delegate may issue notices of deficiency sec_6212 sec_7701 and a i the secretary’s authority to issue notices of deficiency has been delegated to district directors and to directors of irs service centers see 118_tc_162 and cases cited therein moreover there is no requirement that a notice_of_deficiency be signed sec_6212 50_tc_509 elmore v commissioner tcmemo_2003_123 fox v commissioner tcmemo_1993_277 n affd without published opinion 69_f3d_543 9th cir consistent with the foregoing we reject petitioner’s contention that the notice_of_deficiency dated date is invalid we shall grant that part of respondent’s motion that moves to dismiss for lack of jurisdiction as to the notice_of_deficiency the court’s jurisdiction to review collection actions sec_6320 and sec_6330 generally provide that the commissioner must give a taxpayer notice that a federal_tax_lien has been filed and notice that the commissioner intends to levy on the taxpayer’s property and offer the taxpayer an opportunity for an administrative review of those matters in the form of an appeals_office hearing if the taxpayer is dissatisfied with an appeals_office determination regarding a collection action the taxpayer may seek judicial review of the administrative determination in the tax_court or federal district_court as appropriate see 115_tc_35 114_tc_176 sec_6320 and sec_6330 provide in pertinent part that the secretary shall notify a person in writing of his or her right to an appeals_office hearing regarding a notice required by sec_6320 or a final notice_of_intent_to_levy by among other methods mailing such notice by certified or registered mail to the person’s last_known_address further sec_6320 and sec_6330 provide that the prescribed notification shall explain that the person has the right to request an appeals_office hearing during a specified day period where the appeals_office issues a determination_letter to a taxpayer following an administrative hearing regarding a notice required by sec_6320 and or a final notice_of_intent_to_levy sec_6320 and sec_6330 provide that the taxpayer shall have days following the issuance of such determination_letter to file a petition for review with the tax_court or federal district_court as appropriate see 114_tc_492 we have held that this court’s jurisdiction under sec_6320 and sec_6330 depends on the issuance of a valid notice_of_determination and the filing of a timely petition for review see 117_tc_122 offiler v commissioner supra pincite the record shows that respondent sent petitioner a notice required by sec_6320 on date and a final notice_of_intent_to_levy on date however petitioner did not file his request for an administrative hearing with respondent until date after concluding that petitioner had failed to file his request for an administrative hearing within the 30-day period prescribed in sec_6330 and a b the appeals officer informed petitioner that petitioner would be offered an equivalent_hearing as opposed to the administrative hearing contemplated by sec_6330 see 119_tc_252 describing the genesis for equivalent hearings following the hearing the appeals_office issued to petitioner a decision letter stating that the proposed collection actions were appropriate respondent cites 116_tc_255 in support of his motion to dismiss that part of the petition challenging the decision letter dated date in kennedy v commissioner supra we held under similar circumstances that a decision letter issued by an appeals_office following an equivalent_hearing did not constitute a notice_of_determination under sec_6330 and therefore the decision letter did not provide a basis for the taxpayer to invoke this court’s jurisdiction see 116_tc_263 petitioner concedes in his petition that his request for an administrative hearing was not filed with respondent within the 30-day period prescribed in sec_6330 petitioner nevertheless contends that the appeals_office erred in conducting an equivalent_hearing as opposed to an administrative hearing under sec_6330 on the ground the final notice_of_intent_to_levy was invalid because it was not signed by the secretary or an authorized delegate we disagree it is well settled that the secretary or_his_delegate including the commissioner may issue a notice required by sec_6320 or a final notice_of_intent_to_levy sec_6320 sec_6330 sec_7701 and a i a see 119_tc_252 wilson v commissioner tcmemo_2002_242 sec_301_6320-1 sec_301_6330-1 sec_301_7701-9 proced admin regs the commissioner’s authority to file a notice_of_federal_tax_lien and or issue a final notice_of_intent_to_levy has been delegated to a host of internal_revenue_service personnel including in the case of federal tax_liens various managers responsible for collection matters and gs-9 and above revenue officers and in the case of levies on property in the hands of third parties gs-9 and above revenue officers see delegation_order no rev date rev date pertaining to levies delegation_order no rev date pertaining to liens consistent with these delegations of authority the notice_of_federal_tax_lien and the notice required by sec_6320 which were initiated by revenue_officer john stetsko and authorized by acting technical support group manager brenda mccullough and the final notice_of_intent_to_levy which was issued by revenue_officer stetsko are valid finally in connection with the foregoing we observe that there is no statutory requirement that a final notice_of_intent_to_levy be signed cf 50_tc_509 a notice_of_deficiency need not be signed in order to be valid fox v commissioner tcmemo_1993_277 n same affd without published opinion 69_f3d_543 9th cir elmore v commissioner tcmemo_2003_123 same for notice_of_determination to proceed with levy consistent with the preceding discussion we conclude that we lack jurisdiction in this case for the reasons set forth in respondent’s motion to dismiss as supplemented in order to give effect to the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction as supplemented will be entered
